Citation Nr: 18100014
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-08 898
DATE:	
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for right eye tear duct disorder is granted.  Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.  
FINDINGS OF FACT
1.  The Veteran has a current diagnosis of epiphora with a history of tear duct obstruction which required stent surgery during active duty.  
2.  The Veterans combined service-connected disability rating is 60 percent.
3.  The probative evidence of record indicates the Veterans service-connected disabilities alone do not preclude her from securing and following a substantially gainful occupation.
CONCLUSIONS OF LAW
1.   The criteria for entitlement to service connection for a right eye tear duct disorder have been satisfied.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).
2.   The criteria for TDIU have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from December 1987 to August 2009.
This matter comes to the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in December 2014, when the issues on appeal were remanded.  
 
1. Entitlement to service connection for a right eye tear duct disorder.
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The Veteran claims service connection for a right eye tear duct disorder.  She asserts that this disorder became manifest during service and continues to the present.  
Again, the Veteran served on active duty from December 1987 to August 2009.  Medical records dated in 2007 from a private eye doctor reveal that she had epiphora, excessive tearing, of the right eye.  Irrigation treatment was unsuccessful and she was diagnosed with a mild obstruction of the nasolacrimal tear duct, which was treated by stent surgery.  Current VA treatment records indicate that she continues to be diagnosed with epiphora with regular irrigation treatment being recommended.  
An October 2009 VA examination indicated a diagnosis of epiphora of the right eye which the examiner indicated was not related to active duty service despite the fact that the Veteran separated a mere two months earlier and was treated for the same diagnosis during service with stent surgery.  In September 2017, the most recent VA examination of the Veteran was conducted and indicated a diagnosis of right eye epiphora with history of nasolacrimal duct obstruction, status post-surgery.  The examiner noted that the Veteran had the surgery in 2008, but then indicated there was nothing linking the current condition to service.  Apparently, the examiner is confused by the fact that the tear duct surgery during service was conducted by a private medical facility, this in no way changes the fact that the Veteran was diagnosed with the condition and was surgically treated during service, and that the Veteran continues to have symptoms of epiphora continuing until the present.  Accordingly, service connection for a tear duct disorder is granted.   
2. Entitlement to TDIU.
As a result of findings in October 2012 VA examination reports, a TDIU claim was been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board took jurisdiction to consider entitlement to a TDIU.
VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 
Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
The Veteran is service connected for:  migraine headaches at a 30 percent rating; left carpal tunnel syndrome at a 20 percent rating; right carpal tunnel syndrome at a 10 percent rating; left foot metatarsalgia at a 10 percent rating; bilateral tinnitus at a 10 percent rating; and cervical spine arthritis, sinusitis, herpes simplex, and gastroesophageal reflux disease all at noncompensable (0%) disability ratings.  Her combined service-connected disability rating is 60 percent.  This does not meet the percentage rating standards for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Service connection for right eye tear duct disorder is granted by this decision and a disability rating will be assigned by the RO.  While it is unclear if the disability percentage requirements for a TDIU will be met after assignment of that rating, the Board notes that the when the standards are not met the Board should refer the case to VAs Director of Compensation Service for extraschedular consideration when the evidence shows that the Veteran is unemployable by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case the evidence is against a finding that the Veteran is unemployable by reason of her service-connected disabilities and a TDIU or referral for extraschedular consideration of a TDIU is not warranted.  
When the Board conducts a TDIU analysis, it must take into account the individual veterans education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering Veterans eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veterans masters degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veterans service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.  
The Veteran has never filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, nor provided detailed information related to her post-service employment to VA.  However, during VA examinations she has reported that she has a college level education, and the record reflects that she is often out of the country.  During her 20 plus years of military service the Veteran worked in personnel and achieved the rank of Master Sergeant.  She also attended leadership, management, and training schools such as Noncommissioned Officer Academies and a Train the Trainer Course.  
In October 2017, a VA Compensation and Pension examiner opined that the Veteran's service-connected disabilities did not render her unemployable given her college level education.  The examiner noted that the Veteran had multiple refills available for migraine medication which suggested that condition was well controlled.  As the Veteran had not raised the issue of carpal tunnel syndrome to her primary care provider the examiner indicated it was not a significant issue.  The same was noted for tinnitus with the addition that there were no issues in communication noted.  For the left foot, the examiner noted that the Veterans gait was normal and she had no recent interventions.  The cervical spine was normal and a computed tomography scan of the sinuses was completely normal which the examiner found indicated the Veteran did not have a chronic sinus condition but instead allergic rhinitis.  Gastroesophageal reflux was noted to be well controlled with medication and herpes was in remission.  The examiner indicated the Veteran's right eye tear duct disorder, when considered with all the other service-connected disabilities, would still not render the Veteran unemployable. 
The examiners opinion is consistent with the other evidence of record.  After a VA general medical examination in December 2009, it was noted that when her migraines were severe (which she reported was once per month) she had to stop what she was doing and lie down and that she had left hand pain from carpal tunnel syndrome when using a keyboard.  Other problems with activities of daily living due to service-connected disabilities were not noted.  October 2012 examiners noted that the Veteran experienced sinus pain affecting her daily activities, and that she dropped objects intermittently from the left hand due to numbness and pain from her carpal tunnel syndrome.  After a September 2017 eye examination an examiner opined that the Veterans eye disorder did not impact her ability to work.  
Given the limitations noted by the evidence of record and addressed above, the Board finds that the Veteran is not precluded from employment as she has a college level education, management and leadership training, training on how to be a trainer, and skills and experience which would make her competitive for sedentary employment as demonstrated by her 20 plus years of experience in the personnel field.  The Board notes that the Veterans rank of Master Sergeant and time in service suggest that she either engaged actively in management activities or was at the very least trained to be a manager and functioning in periodic management duties.  While the Board recognizes the Veteran experiences pain and may drop objects from time to time, this would not exclude her from a sedentary or semi-sedentary position such as working in a personnel office or as a supervisor in a wide variety of fields.  Simply put, the limitations above do not preclude the Veteran from maintaining employment.  








(CONTINUED ON NEXT PAGE)
In summary, the preponderance of the evidence reveals that the Veterans service-connected disabilities do not render her unable to obtain and maintain gainful employment.  Therefore, TDIU, or referral for entitlement to TDIU on an extraschedular basis, is not warranted and the benefit of the doubt doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

